STAGE STORES, INC.

PERFORMANCE BASED SHARE AGREEMENT

            THIS AGREEMENT is made effective as of the ____ day of
______________, _____ (the "Effective Date"), by and between STAGE STORES, INC.,
a Nevada corporation (hereinafter called the "Company"), and
________________________, an employee of the Company, its subsidiaries or its
affiliates (hereinafter called the "Employee").

            WHEREAS, the Board of Directors of the Company (the "Board") has
adopted the Stage Stores, Inc. Amended and Restated 2001 Equity Incentive Plan
(the "Plan"); and

            WHEREAS, the Company considers it desirable and in the Company's
best interests that the Employee be given an opportunity to acquire Common
Shares in furtherance of the Plan to provide incentive for the Employee to
remain an employee of the Company, its subsidiaries or its affiliates and to
promote the growth, earnings and success of the Company.

            NOW, THEREFORE, in consideration of the premises, it is agreed as
follows:

            1.         TARGET NUMBER of PERFORMANCE SHARES.  The Target Number
of Performance Shares for Employee under this Agreement is ____________.  The
number of Common Shares ultimately received, if any, for Performance Shares
earned under this Agreement will be determined pursuant to Section 3 of this
Agreement.  For purposes of this Agreement, "Common Shares" shall mean the
Company's presently authorized voting common stock, par value $0.01, and
"Performance Shares" shall mean the number of Common Shares earned under this
Agreement. 

            2.         Performance Cycle.  The Performance Cycle commences on
_______________________, and ends on ______________________.

            3.         Settlement of Award.  Except as provided below, the
Company shall deliver to the Employee one Common Share for each Performance
Share earned by the Participant, as determined in accordance with the
performance measure(s) and provisions set forth in Exhibit "A", which is
attached to and forms a part of this Agreement.  Any fractional Common Shares
shall be rounded up or down to the nearest whole Common Share.  It is intended
that Common Shares will be issued for the Performance Shares; provided however,
the Board may in its sole discretion pay all or a portion of the award in cash
instead of Common Shares.

            4.         Time of Payment. Except as otherwise provided in this
Agreement, payment of Common Shares earned pursuant to this Agreement will be
made as soon as practicable after the end of the Performance Cycle.

            5.         Eligibility for Performance Shares.  Employee shall be
eligible for payment of earned Performance Shares, as specified in Section 3,
only if Employee's employment with the Company continues through the end of the
Performance Cycle or Employee's employment with the Company terminates during
the Performance Cycle due to Employee's death, permanent disability or
retirement.  For purposes of this Agreement, permanent disability and retirement
shall be determined by the Board in accordance with the Plan.  For purposes of
this Agreement, reference to the "Board" shall include the Compensation
Committee to the extent that the Board has designated the Compensation Committee
to administer the Plan.

If the Employee retires, becomes permanently disabled, or dies during the
Performance Cycle, the Employee shall be eligible only for that proportion of
the number of Performance Shares earned under Section 3 for such Performance
Cycle that Employee's number of full years of participation during the
Performance Cycle bears to three years.  The Employee shall be credited with a
full year of participation for the year of Employee's death, permanent
disability, or retirement.  For example, in the event Employee dies one year and
one day after the beginning of the Performance Cycle, Employee shall be credited
with two full years of participation.  Upon the death of Employee, Employee's
estate, or the person who acquires the right to the Performance Shares by
bequest or inheritance or by reason of the death of the Employee, shall be
entitled to the Performance Shares to which the Employee otherwise would have
been entitled under the same conditions as would have been applicable to the
Employee.

In the event of a Change of Control, the target amount of Performance Shares set
forth in this Agreement shall immediately vest and be payable to Employee within
thirty (30) days of the effective date of the Change of Control.  For purposes
of this Agreement, a "Change of Control" shall be deemed to have occurred if
(i) any "person" or "group" (as such terms are used in Section 13(b) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")) is or becomes
the "beneficial owner" (as defined in Rule 13d‑3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 50% or more of
the combined voting power of the Company's then outstanding securities and
within one (1) year after such "person" or "group" acquires 50% or more of the
combined voting power of the Company (the "Trigger Date") the members of the
Board immediately prior to the Trigger Date cease to constitute a majority of
the Board, (ii) there shall be consummated any consolidation or merger of the
Company in which the Company is not the surviving or continuing corporation or
pursuant to which shares of the Company's Common Shares would be converted into
cash, securities or other property, other than a merger of the Company in which
the holders of the Company's Common Shares immediately prior to the merger have
(directly or indirectly) at least a 51% ownership interest in the outstanding
Common Shares of the surviving corporation immediately after the merger, or
(iii) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, of the assets of
the Company, except for any sale, lease exchange or transfer resulting from any
action taken by any creditor of the Company in enforcing its rights or remedies
against any assets of the Company in which such creditor holds a security
interest.

The termination of Employee's employment with the Company for any reason other
than retirement, permanent disability or death during the Performance Cycle
shall result in the forfeiture of the entire award of Performance Shares, with
no payment to the Employee.

            6.         ISSUANCE of common shares.

            (a)        Common Shares issued pursuant to this Agreement which
have not been registered with the Securities and Exchange Commission shall bear
the following legend:

The Securities represented by this Certificate have not been registered under
the United States Securities Act of 1933 (the "Act") and are "restricted
securities" as that term is defined in Rule 144 under the Act.  The Securities
may not be offered for sale, sold or otherwise transferred except pursuant to an
effective registration statement under the Act, or pursuant to an exemption from
registration under the Act, the availability of which is to be established to
the satisfaction of the Company.

            (b)        The Company shall not be required to transfer or deliver
any certificate or certificates for Common Shares earned under this Agreement: 
(i) until after compliance with all then applicable requirements of law; and
(ii) prior to admission of the Common Shares to listing on any stock exchange on
which the Common Shares may then be listed.  In no event shall the Company be
required to issue fractional shares to the Employee or his or her successor.

            7.         GENERAL RESTRICTIONS.  The grant of Performance Shares
under this Agreement shall be subject to the requirement that, if at any time
the Board shall determine that (i) the listing, registration or qualification of
the shares of Common Shares subject or related thereto upon any securities
exchange or under any state or Federal law, (ii) the consent or approval of any
government regulatory body, or (iii) an agreement by the Employee with respect
to the disposition of Common Shares is necessary or desirable as a condition of,
or in connection with, the granting of the Performance Shares or the issuance of
Common Shares thereunder, the granting of the Performance Shares or the issuance
of the Common Shares may not be consummated in whole or in part unless the
listing, registration, qualification, consent, approval or agreement shall have
been effected or obtained free of any conditions not acceptable to the Board.

8.         ASSIGNMENT.  The rights under this Agreement shall not be assignable
or transferable by the Employee, except by will or by the laws of descent and
distribution.  Any attempted assignment, transfer, pledge, hypothecation, or
other disposition of the rights under this Agreement contrary to the provisions
hereof shall be null and void and without effect.  During the lifetime of the
Employee, any right under this Agreement shall be exercisable only by the
Employee or his or her guardian or legal representative.

9.         WITHHOLDING TAXES.  Whenever the Company proposes or is required to
issue or transfer Common Shares under this Agreement, the Company shall have the
right to require the Employee to remit to the Company an amount sufficient to
satisfy any Federal, state and/or local withholding tax requirements prior to
the delivery of any certificate or certificates for the Common Shares. 
Alternatively, the Company may issue or transfer the Common Shares net of the
number of shares sufficient to satisfy the withholding tax requirements.  For
withholding tax purposes, the Common Shares shall be valued on the date the
withholding obligation is incurred.

10.       RIGHT TO TERMINATE EMPLOYMENT.  Nothing in this Agreement shall confer
upon the Employee the right to continue in the employment of the Company, its
subsidiaries or its affiliates or affect any right which the Company, its
subsidiaries or its affiliates may have to terminate the employment of the
Employee.

11.       RIGHTS AS A SHAREHOLDER.  Neither the Employee, his or her legal
representative, nor other persons entitled to Performance Shares under this
Agreement shall have any rights of a shareholder in the Company with respect to
the Common Shares issuable under this Agreement unless and until a certificate
or certificates representing the Common Shares shall have been issued to him or
her pursuant to the terms of this Agreement.

            12.       ADJUSTMENTS.  In the event of any change in the
outstanding common stock of the Company by reason of stock splits, reverse stock
splits, stock dividends or distributions, recapitalization, reorganization,
merger, consolidation, split-up, combination, exchange of shares or the like,
the Board shall appropriately adjust the number of Common Shares issuable under
this Agreement, and any and all other matters deemed appropriate the Board.

            13.       Stock Reserved.  The Company shall at all times during the
term of this Agreement reserve and keep available the number of    Common Shares
as will be sufficient to satisfy the terms of this Agreement.

            14.       SEVERABILITY.  Every part, term or provision of this
Agreement is severable from the others.  Notwithstanding any possible future
finding by a duly constituted authority that a particular part, term or
provision is invalid, void or unenforceable, this Agreement has been made with
the clear intention that the validity and enforceability of the remaining parts,
terms and provisions shall not be affected thereby.

            15.       NOTICE.  Any notice to be delivered under this Agreement
shall be given in writing and delivered, personally or by certified mail,
postage prepaid, addressed to the Company or the Employee at their last known
address.

            16.       GOVERNING LAW.  This Agreement shall be construed in
accordance with and governed by the applicable Federal law and, to the extent
otherwise applicable, the laws of the State of Nevada.

            17.       HEADINGS.  The headings in this Agreement are for
convenience only and shall not be used to interpret or construe the provisions.

            18.       Binding Effect.  This Agreement shall be binding upon and
inure to the benefit of any successor or successors of the Company.

            19.       INCORPORATION OF PLAN.  The Performance Shares are granted
pursuant to the terms of the Plan, which is incorporated herein by reference,
and this Agreement shall in all respects be interpreted in accordance with the
Plan.  If there is any inconsistency between the terms of this Agreement and the
terms of the Plan, the Plan's terms shall completely supersede and replace the
conflicting terms of this Agreement.  All capitalized terms shall have the
meanings ascribed to them in the Plan, unless specifically set forth otherwise
herein.  


IN WITNESS WHEREOF, the parties hereto have caused this Performance Based Share
Agreement to be executed as of the Effective Date.

"COMPANY"

Stage Stores, Inc.

By:________________________________________
       __________________, Chief Executive Officer

"EMPLOYEE"

___________________________________________
_______________________, an individual